— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Comptroller which denied petitioner’s application for accidental disability retirement benefits. 11 The Comptroller denied petitioner’s application for accidental disability retirement benefits with the New York State Policemen’s and Firemen’s Retirement System upon the ground that petitioner is not permanently incapacitated from the performance of his duties as a police officer. In his sole argument in this proceeding, petitioner asserts that the above determination is not supported by substantial evidence. This contention must be rejected. 11A review of the record reveals that this case presented conflicting medical testimony concerning whether petitioner was permanently incapacitated from performing his duties as a police officer. In this regard, it is well settled that the Comptroller’s evaluation of conflicting medical testimony must be accepted {Matter of Cannioto v Regan, 97 AD2d 608; Matter of Goldsmith v Regan, 88 AD2d 675; Matter of Marino New York State Employees’Retirement System, 84 AD2d 896; Matter of Cooper o Regan, 84 AD2d 590, app dsmd 55 NY2d 1039). Accordingly, since the testimony of Dr. J. E. Wagner, the retirement system’s physician, supports the Comptroller’s conclusion, the determination denying petitioner’s retirement application is supported by substantial evidence and should be confirmed. 11 Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Main, Levine and Harvey, JJ., concur.